TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00032-CV



                   Mosaic Pool & Spa, Inc. and Sam Loeb, Jr., Appellants

                                                v.

                            Clint Jones and Angie Jones, Appellees


           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,
        NO. C-1-CV-07-010096, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants have filed a motion to dismiss their appeal. Appellants certify that they

have conferred with appellees Clint Jones and Angie Jones and that they do not oppose this motion.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellants’ Motion

Filed: June 12, 2015